Citation Nr: 1611159	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  15-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with slight lumbothoracic scoliosis and degenerative disc and facet disease (low back disability).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1961 to October 1982, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a an April 2014 rating decision which denied both an increased rating in excess of 20 percent for a low back disability and TDIU. 

In July 2015, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination, an examination that the Veteran did not attend.  See Stegall v. West, 11 Vet. App. 268 (1998). A review of the record reflects that the AOJ has substantially complied with the Board's remand directives

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran failed to appear at a scheduled VA examination to assess the severity of his service-connected low back disability, and that was also necessary to determine the impact of his low back disability on his employability. 
 
2. The Veteran was provided notice of the examination in August 2015 and September 2015; VA officials attempted to contact him in September 2015 and October 2015; and he has not presented good cause for the failure to appear.



	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The claims for a rating in excess of 20 percent for a low back disability and entitlement to TDIU must be denied as a matter of law.  38 C.F.R. § 3.655 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the claims for a rating in excess of 20 percent for the low back disability and TDIU, because the application of the law to the undisputed facts is dispositive of this matter, no discussion of VA's duties to notify and assist is required with respect to this claim.  See Mason v. Principi, 16 Vet. App. 129 (2002).

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569   (2008).

Here, the Board found that a VA examination was necessary to determine the proper rating for the Veteran's low back disability based on the fact that the Veteran's now service-connected myelodysplastic syndrome (bone disease) had a significant impact on the Veteran's low back and the Veteran's statements that his back disability had worsened. Information from this examination was also necessary to evaluate his TDIU claim and determine the impact of his low back disability on his ability to secure and follow a substantially gainful occupation. As indicated, the Veteran was informed in a September 2015 letter that VA official would contact him regarding the scheduling of an examination.  In September 2015 he was sent a letter informing him of the examination and VA officials attempted to contact him in September 2015 and October 2015.  Despite the prior notice, the Veteran failed to report for the examination. Subsequent to his failure to appear, the Veteran has not submitted any correspondence that would reflect good cause of his failure to attend the examination. 

In short, the Veteran was scheduled for a VA examination which was necessary to decide his claims for an increased rating for low back disability and TDIU. He failed to appear at the examination, and he has not presented good cause for the failure to appear. Accordingly, the claim an increased rating for low back disability and TDIU must be denied. 38 C.F.R. § 3.655.


ORDER

Entitlement to an increased rating in excess of 20 percent for a low back disability is denied.

Entitlement to TDIU is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


